TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00371-CV



           DeWayne Naumann, Theresa C. Gloier, and All Occupants, Appellants

                                                 v.

                                      PIRA, LLC, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      NO. C-1-CV-21-000420, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION

               Appellants DeWayne Naumann and Theresa C. Gloier challenge the trial court’s

judgment in this forcible-detainer action determining that appellee PIRA, LLC had the right to

immediate possession of the property. Appellants contend that legally and factually sufficient

evidence does not support the trial court’s implicit finding that a landlord–tenant relationship

existed between PIRA and appellants. Because we conclude that sufficient evidence shows that

appellants are tenants at sufferance and that tenants at sufferance are subject to a forcible-

detainer action, we will affirm the trial court’s judgment.

               Appellants obtained a home-equity loan secured by the property at issue here in

2009. The noteholder began a foreclosure proceeding against appellants in 2013. After years of

litigation in state and federal courts, PIRA bought the property at a foreclosure sale on

February 4, 2020. PIRA sent notice to appellants on February 13, 2020, directing them to vacate

the premises by February 18, 2020. PIRA’s counsel subsequently sent notice dated March 21,
2020, directing appellants to vacate the premises by April 4, 2020. Litigation continued in other

courts as well.

                  The justice court rendered judgment on January 11, 2021, that PIRA recover

possession of the property from appellants. 1 Appellants obtained review of that judgment by the

county court at law, which also ruled for PIRA. The parties did not request and the trial court

did not make findings of fact and conclusions of law in support of its judgment.

                  Appellants contend that the evidence was legally and factually insufficient to

support the trial court’s implied finding that a landlord–tenant relationship existed between PIRA

and appellants, which they argue “serves as a pre-requisite in determining whether [appellants]

committed a forcible detainer.”

                  When the parties do not request and the trial court does not make findings of fact

or conclusions of law, all facts necessary to support the judgment and supported by the evidence

are implied. BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 795 (Tex. 2002). We will

affirm the judgment if it can be upheld on any legal theory supported by the evidence. Worford

v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990). We review the sufficiency of the evidence

supporting the trial court’s implied fact findings using the same standards that we apply to jury

findings. Texas Outfitters Ltd., LLC v. Nicholson, 572 S.W.3d 647, 653 (Tex. 2019). A finding

is supported by legally sufficient evidence if more than a scintilla of evidence supports it and by

factually sufficient evidence unless it is so contrary to the overwhelming weight of the evidence

as to be clearly wrong and manifestly unjust. Leonard v. Abbott, 171 S.W.3d 451, 459 (Tex.

App.—Austin 2005, pet. denied). In a bench trial, the trial court judges the credibility of the

       1 The justice court also found that no applicable standing order by it, emergency order by
the Supreme Court of Texas, or Center for Disease Control order regarding abatement was
applicable to this residential eviction case.
                                                  2
witnesses, determines the weight of testimony, and resolves conflicts and inconsistencies in the

testimony. See Rich v. Olah, 274 S.W.3d 878, 884 (Tex. App.—Dallas 2008, no pet.). As long

as the evidence falls within the zone of reasonable disagreement, we will not substitute our

judgment for that of the fact-finder. City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005).

                  The sole focus of a forcible-detainer action is to determine the right to immediate

possession of real property. Shields Ltd. P’ship v. Bradberry, 526 S.W.3d 471, 478 (Tex. 2017).

A plaintiff in a forcible-detainer action must show (1) it is the owner of the property, (2) the

defendant is a tenant at sufferance or at will, (3) the plaintiff gave notice to the defendant to

vacate the premises, and (4) the defendant refused to vacate the premises. Id.; see also Tex.

Prop. Code §§ 24.002(b), .005(f). In a suit involving a tenant at sufferance, the plaintiff must

give the tenant written notice to vacate three days prior to the date the plaintiff files a forcible-

detainer suit unless the parties contracted for a different notice period.               Tex. Prop.

Code § 24.005(b).

                  Appellants do not challenge any element except the existence of a landlord-tenant

relationship.     They rely on the following exchange in the cross-examination of a PIRA

representative:


       Q.         Do you have a lease or does PIRA, LLC have a lease between PIRA and
                  DeWayne Naumann?

       A.         No, we do not.

       Q.         Does PIRA, LLC have a lease between PIRA and Teresa G[l]oier?

       A.         No, that’s not.

       Q.         Do you consider Mr. Naumann a tenant to PIRA, LLC?

       A.         No.

                                                   3
       Q.        And do you consider Ms. G[l]oier a tenant to PIRA, LLC?

       A.        No.


Appellants contend that a forcible-detainer action requires proof of a landlord–tenant

relationship, citing Yarbrough v. Household Fin. Corp. III, 455 S.W.3d 277, 280 (Tex. App.—

Houston [14th Dist.] 2015, no pet.).

                 But Yarbrough also states that “a deed of trust may include a tenancy-at-

sufferance clause that creates a landlord–tenant relationship when the property is foreclosed.”

Id.   In defining forcible detainer, Texas law states, “A person who refuses to surrender

possession of real property on demand commits a forcible detainer if the person . . . is a tenant at

will or by sufferance . . . .” Tex. Prop. Code § 24.002(a)(2). That chapter later provides, “If the

occupant is a tenant at will or by sufferance, the landlord must give the tenant at least three days’

written notice to vacate before the landlord files a forcible-detainer suit unless the parties have

contracted for a shorter or longer notice period in a written lease or agreement.” Id. § 24.005(b).

                 PIRA pleaded that after the foreclosure sale appellants remained in possession of

the property as tenants at sufferance. The county court at law admitted into evidence the Texas

Home Equity Security Instrument signed by appellants after default and foreclosure sale, which

provided that appellants “shall immediately surrender possession of the Property to the purchaser

at that sale. If possession is not surrendered, [appellants] or such person shall be a tenant at

sufferance and may be removed by writ of possession or other court proceeding.”               When

testifying, PIRA’s representative agreed that the appellants’ loan document provided that if the

borrower defaulted and the property was sold at foreclosure the borrower could become a tenant

at sufferance.

                                                 4
               The trial court granted PIRA possession in this case, implicitly finding that

appellants were tenants no longer entitled to possession. It reasonably could have understood the

PIRA representative to have testified that he did not consider appellants to be tenants in a

traditional lessor/lessee relationship. The court also had before it the home-equity instrument

defining appellants as tenants at sufferance if they remained in the residence following a

foreclosure sale and heard testimony about that instrument as well as the foreclosure and sale.

The trial court heard testimony and saw evidence of PIRA’s ownership and its demands that

appellants vacate the premises. In light of the testimony and evidence, the trial court was free to

resolve any discrepancy regarding appellants’ status in favor of finding that appellants were

tenants at sufferance required to surrender the premises to PIRA and subject to removal by

legal processes.

               The record contains legally and factually sufficient evidence to support the trial

court’s implied finding that appellants were tenants at sufferance. We resolve appellants’ sole

issue against them.

               We affirm the judgment.



                                             __________________________________________
                                             Darlene Byrne, Chief Justice



Before Chief Justice Byrne, Justices Kelly and Smith

Affirmed

Filed: August 25, 2022




                                                5